Application for a retaxation of the defendants’ costs, upon the dismissal of the complainant’s bill with costs- Decided that where the schedules annexed to several answers of different defendants are the same, only one charge for the draft should be allowed. That where notice of a special motion is given, and the motion stands over to another day, the party is entitled to a charge for solicitor’s *70and counsel fees for attending to argue the motion when it was not brought on, $2 50, and @3 50 for the term at which the motion was finally argued. The sum of $112 13 directed to be deducted from the bill of costs as taxed. Neither party to have costs as against the other, upon this application.